Exhibit 10.1
EXECUTION VERSION




Ventas, Inc.
353 N. Clark Street, Suite 3300
Chicago, Illinois 60654


July 26, 2020


Brookdale Senior Living Inc.
111 Westwood Place, Suite 400
Brentwood, Tennessee 37027


Re: Agreements regarding Leased Properties and Summerville Loan
Dear Ladies and Gentlemen,
Reference is made to (a) that certain Master Lease and Security Agreement dated
as of April 26, 2018 (as amended, the “Combination Lease”), by and among certain
affiliates of Ventas (as defined below) and certain affiliates of Brookdale (as
defined below), (b) those certain leases, agreements regarding leases and other
documents relating thereto, which are described on Exhibit A attached hereto and
made a part hereof (each such lease, and any such agreements regarding leases
and other documents relating thereto, as amended, a “Separate Lease”, and,
collectively, the “Separate Leases”), and (c) that certain loan (the
“Summerville Loan”) evidenced by that certain Promissory Note Secured by
Open-End Mortgage and Security Agreement and Fixture Filing With Assignment of
Leases and Rents, dated as of October 1, 2015, and each of the other loan
documents executed in connection therewith (collectively, the “Summerville Loan
Documents”), which Summerville Loan is secured by a mortgage lien against each
of the properties identified on Exhibit B attached hereto (the “Summerville
Properties”). Capitalized terms used but not otherwise defined in this letter
agreement (this letter agreement, as hereafter amended, amended and restated,
supplemented, replaced or extended from time to time, this “Letter Agreement”)
shall have the respective meanings given to them in the Amended and Restated
Master Lease (as hereinafter defined).
As used in this Letter Agreement, the term “Ventas” shall mean and refer to
Ventas, Inc., its successors and assigns, and the term “Brookdale” shall mean
and refer to Brookdale Senior Living Inc., its successors and assigns.
In consideration of the agreements set forth herein, Ventas and Brookdale hereby
agree that:
1.Lease Changes. Each of Ventas and Brookdale shall cause each of the following
documents to be executed and delivered to the other party on the date hereof
(the “Effective Date”): (i) Amended and Restated Master Lease and Security
Agreement in the form of Exhibit C-1 attached hereto (the “Amended and Restated
Master Lease”), (ii) Amended and Restated





--------------------------------------------------------------------------------

Brookdale Senior Living Inc.
July 26, 2020
Page 2




Guaranty in the form of Exhibit C-2 attached hereto (the “Amended and Restated
Guaranty”), (iv) Amended and Restated Letter Agreement in the form of Exhibit
C-3 attached hereto (the “Amended and Restated Side Letter”), and (v) Second
Amended and Restated Omnibus Agreement in the form of Exhibit C-4 attached
hereto (the “Amended and Restated Omnibus Agreement”). On July 27, 2020, Ventas
shall pay to Brookdale $6,911,321.66 in immediately available funds,
representing the overpayment of July 2020 Minimum Rent (as defined in the
Amended and Restated Master Lease), by wire transfer to an account identified by
Brookdale. The parties hereby agree that if an error in the calculation of such
overpayment is identified following the Effective Date, the parties, each acting
reasonably, shall cooperate with each other to correct and remedy such error.
2.Security Deposit Payment. On July 27, 2020, Brookdale will (i) release to
Ventas the cash portion of the Security Deposit in the amount of $42,352,790.43,
and (ii) Brookdale shall pay to Ventas the aggregate amount of the Letters of
Credit (as defined below), and thereafter (except as required pursuant to the
existing terms of the Amended and Restated Master Lease and any Separate Lease
and subject to the terms of the Amended and Restated Omnibus Agreement), as of
the date hereof, no further security deposit, similar deposit(s) or letter(s) of
credit are required with respect to the Amended and Restated Master Lease, any
Separate Lease or any other Crossed Agreement (as defined in the Amended and
Restated Side Letter), provided that escrows relating to taxes and insurance may
be required in the future under the terms of the Amended and Restated Master
Lease. Promptly following the payment described in clause (ii) (but in any event
not more than 10 business days following the date hereof), Ventas shall return
each of the letter(s) of credit identified on Exhibit G attached hereto (the
“Letters of Credit”) to Brookdale.
3.Fee Payment. On July 27, 2020, Brookdale shall (i) pay to Ventas One Hundred
Fifteen Million Dollars ($115,000,000.00) in immediately available funds (the
“Fee”) by wire transfer to an account identified by Ventas, and (ii) deliver to
Ventas a note (“Promissory Note”) in the original principal amount of Forty Five
Million Dollars ($45,000,000.00) and in the form attached hereto as Exhibit D.
In the event that Brookdale shall fail (a) to deliver the Fee and the aggregate
amount of the Letters of Credit, in each case by wire transfer on July 27, 2020,
(b) to deliver the originally executed Promissory Note to a reputable nationally
recognized overnight courier service on July 27, 2020, for delivery to Skadden
Arps for hand delivery to Barack Ferrazzano Kirschbaum & Nagelberg LLP at 200
West Madison Street, Suite 3900, Chicago, Illinois 60606 on or before July 29,
2020, or (c) to deliver an originally executed copy of each deed associated with
the conveyance of the applicable Summerville Property to a reputable nationally
recognized overnight courier service on July 27, 2020, for delivery to Skadden
Arps for hand delivery to Barack Ferrazzano Kirschbaum & Nagelberg LLP at 200
West Madison Street, Suite 3900, Chicago, Illinois 60606 on or before July 29,
2020, then absent delivery by Ventas of written notice (which may be by e-mail)
to the contrary to Brookdale on or prior to 11:59 p.m. on July 27, 2020, the
Transaction Documents shall be deemed void ab initio, except for the effect of
this sentence, and the parties shall take such actions and make such deliveries
as are reasonably required to restore the parties to their respective
contractual positions immediately prior to the entry into the Transaction
Documents.





--------------------------------------------------------------------------------

Brookdale Senior Living Inc.
July 26, 2020
Page 3




4.Summerville Properties.
4.1. Conveyances. On the Effective Date, (i) the borrowers under the Summerville
Loan Documents (the “Brookdale Transferors”) shall transfer each of the
Summerville Properties to a Ventas Party (as defined below) (the “Ventas
Transferees”) pursuant to the terms of conveyance documents for each such
Summerville Property agreed upon by Ventas and Brookdale in consideration, and
in full release and satisfaction, of all amounts due and owing under, and all
obligations of Brookdale and its Affiliates relating to, the Summerville Loan,
(ii) certain Ventas Parties (the “Ventas Opcos”) and a Brookdale Party that is
an “eligible independent contractor” (“Brookdale Manager”) shall enter into a
management agreement for each Summerville Property in the form agreed to by
Ventas and Brookdale; and (iii) if the Brookdale Manager is not the current
license holder, Brookdale Manager shall enter into a sub-management arrangement
with the Brookdale Party that is the current license holder for the applicable
Facility. Following the Effective Date, the parties hereto shall cause their
appropriate Affiliates to promptly deliver any notice or seek regulatory
approval as required by applicable law in connection with the transfer of
ownership of the Summerville Properties, and licensing, as contemplated herein.
4.2. Prorations. Within 30 days after the Effective Date the parties shall cause
(i) customary real estate prorations and adjustments to be made between the
transferors and transferees of the Summerville Properties and (ii) prorations
and adjustments to be made between the transferors and transferees of the
Summerville Properties with respect to the operations of the Summerville
Properties as if an operations transfer agreement in the form of the Form OTA
(as defined in the Amended and Restated Master Lease) had governed the transfer
of such operations.
4.3. Indemnification by Brookdale.
4.3.1 Indemnity for Pre-Closing Period. To the maximum extent permitted by
applicable Legal Requirements (which shall have the same meaning in the Amended
and Restated Master Lease as if references to the Tenant referred to the
transferors), and without regard to the existence of any insurance provided for
herein or the policy limits of any such insurance, Brookdale shall protect,
indemnify, defend and save harmless Ventas, its Affiliates, and each of their
directors, officers, shareholders, members, agents and employees (collectively,
the “Ventas Indemnified Parties”) for, from, against and regarding any and all
foreseeable or unforeseeable liability, expense, loss, cost, deficiency, fine,
penalty or damage (including consequential or punitive damages) of any kind or
nature, (including reasonable attorneys’ fees, and including from any suits,
claims or demands) on account of any matter or thing, or action or failure to
act, arising out of or in connection with (A) the operation of any Summerville
Property but solely with respect to any such matter or thing, or action or
failure to act that occurred during the period of Brookdale’s ownership of any
such Summerville Property and prior to the Summerville Closing and (B) the
existence of any monetary lien against any Summerville Property arising during
the period of Brookdale’s ownership of any such Summerville Property and caused
by or at the direction of or on behalf of any Brookdale Party. Notwithstanding
anything herein to the contrary, Brookdale’s indemnification obligations under
this Section 4.3 shall include, and extend to, any and all expenses, judgments,
damages, penalties, fines, liabilities, losses of every kind and nature and
related costs and fees, including reasonable attorneys’ and reasonable
consultants’ fees and expenses, and





--------------------------------------------------------------------------------

Brookdale Senior Living Inc.
July 26, 2020
Page 4




environmental costs (collectively, “Losses”) regardless of whether the
possibility of any such Losses has been disclosed to Brookdale in advance or
whether the possibility of any such Losses could have been reasonably foreseen
by Brookdale, but shall expressly exclude special, punitive and consequential
damages (other than reasonably foreseeable consequential damages), unless a
Ventas Indemnified Party is obligated to pay such damages to a third party.
4.3.2 Indemnity Claims Process. Brookdale shall pay any Losses due to a Ventas
Party under this Section 4.3 within 10 days after a Ventas Party’s written
demand (the “Claim Notice Date”), and if not timely paid, such amounts shall
bear interest at the Agreed Rate (as defined in the Amended and Restated Master
Lease) from the date that is 10 days following the Claim Notice Date until paid.
Brookdale, at its expense, shall contest, resist and defend any such claim,
action or proceeding asserted or instituted against Ventas or any Ventas
Indemnified Parties, with counsel approved by Ventas and shall not, under any
circumstances, compromise or otherwise dispose of any suit, action or proceeding
without obtaining Ventas’s prior consent; provided that any such required
approval or consent by Ventas, (i) with respect to any claims which are covered
by Brookdale’s insurance policy(ies), shall not be unreasonably withheld,
conditioned or delayed, and (ii) with respect to claims not covered by
Brookdale’s insurance policy(ies), may be granted or withheld in its sole
discretion. Brookdale shall have the right to control the defense or settlement
of any claim provided that (a) Brookdale shall first confirm in writing to
Ventas that Brookdale is obligated under this Section 4.3 to indemnify the
Ventas Parties, (b) Brookdale shall pay any and all amounts required to be paid
in respect of such claim, and (c) any compromise or settlement shall require the
prior approval of Ventas, which approval shall not be unreasonably withheld
provided Ventas (or the applicable Ventas Indemnified Parties) are irrevocably
released from all Losses in connection with such claim as part of such
settlement or compromise. Ventas, at its election and sole cost and expense,
shall have the right, but not the obligation, to participate in the defense of
any claim. If Brookdale does not act with reasonable promptness and diligence to
satisfy its indemnification obligations hereunder, Ventas and the Ventas Parties
may resist and defend any such claims against Ventas or any Ventas Indemnified
Party at Brookdale’s sole cost.
4.4. Release Regarding Loan. Each of the parties affiliated with the Brookdale
Borrowers and guarantors under the Summerville Loan Documents, for itself,
himself or herself (as the case may be), and their respective affiliates, heirs
and successors and assigns (collectively, “Borrower Parties”), does hereby
release, remise, acquit, satisfy, and forever discharge the lender and all
Ventas Parties and their past and present employees, officers, members, parents,
subsidiaries, partners, agents, predecessors, successors, owners, affiliates,
all related corporate and operating entities, and all agents and attorneys
(collectively, the “Lender Parties”), of and from all manner of action and
actions, causes and causes of action, suits, debts, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, executions,
losses, liabilities, claims and demands whatsoever in law or in equity, which
any or all of the Borrower Parties ever had, now have or which any personal
representative, successor, heir, or assign of any or all of the Borrower Parties
hereafter can, shall or may have for, upon or by reason of any matter, cause or
thing whatsoever, relating to, arising from or pertaining to the Summerville
Loan or the Summerville Loan Documents, from the beginning of the world to the
day of these presents.  Each of the Borrower Parties shall forever





--------------------------------------------------------------------------------

Brookdale Senior Living Inc.
July 26, 2020
Page 5




forbear and shall not, against any of the Lender Parties, file or cause to be
filed or bring litigation to assert in any state or federal court or agency any
claim relating to any or all of the Summerville Loan or the Summerville Loan
Documents.
4.5. Post Transfer Insurance. Brookdale shall keep in force the commercial
general liability and healthcare professional liability insurance policies for
the Summerville Properties as were required under the Summerville Loan
Documents, or shall secure an extended reporting period on such policies that
has a term of, at least the lesser of (i) statute of limitations in the state in
which each such facility is located or (ii) two years after the Effective Date,
which shall name the Ventas Indemnified Parties as additional insureds. If the
retroactive date is advanced or the policy is cancelled or not renewed and not
replaced with a similar policy with the same retroactive date, Brookdale must
secure an extended reporting period for such retroactive-date-advanced,
cancelled or non-renewed policy covering the facilities to which such policy
applies or applied of not less than the lesser of (i) the statute of limitations
in the state in which such facility is located or (ii) two years following the
date such policy’s retroactive date was advanced or such policy was cancelled or
not renewed which shall name Ventas Indemnified Parties as additional insureds.
4.6. In the event of any breach by Brookdale or its Affiliates of any of the
terms of Sections 4.2, 4.3, and/or 4.5, such breach shall not constitute an
“Event of Default” under the Amended and Restated Master Lease and/or pursuant
to the Amended and Restated Omnibus Agreement.
5.Equity.
5.1. Issuance. On the Effective Date, Brookdale shall issue to Ventas a warrant
(the “Warrant”) in the form attached hereto as Exhibit F to purchase 16.3
million shares of Brookdale’s common stock, $0.01 par value per share (the
“Warrant Shares”).
5.2. REIT Provisions.
5.2.1. Capitalized Terms used in this Section 5.2, but not defined, shall have
that meaning ascribed to them in the Warrant.
5.2.2. “Subsidiary” means, with respect to a particular Person, (a) any
corporation in which such Person and/or other Subsidiaries of such Person own or
control, directly or indirectly, a majority of the corporation’s total economic
interest or the total voting power of the corporation’s capital stock (without
regard to the occurrence of any contingency) to vote in the election of the
corporation’s directors and (b) any limited liability company, partnership,
association or other business entity in which such Person and/or other
Subsidiaries of such Person (i) owns or controls, directly or indirectly, a
majority of the partnership or similar ownership interest, (ii) is allocated a
majority of entity gains or losses or (iii) is or controls any managing director
or general partner.
5.2.3. The parties hereto acknowledge that the Holder or its Affiliate is a real
estate investment trust under the United States Internal Revenue Code of 1986,
as amended (the





--------------------------------------------------------------------------------

Brookdale Senior Living Inc.
July 26, 2020
Page 6




“Code”) and as such the Holder will need to determine, in its good faith
discretion, that its acquisition or ownership of the Warrant Shares would not
result in the Holder and its Affiliates owning in the aggregate, directly,
indirectly or constructively (as determined under Section 856(d)(5) of the
Code), more than 9.60% of the total combined voting power of all classes of
capital stock of the Company or of the total value of shares of all classes of
capital stock of the Company (the “Ownership Condition”). For purposes of
determining the Ownership Condition only shares of capital stock of the Company
that are actually outstanding shall be taken into account, the Warrant Shares
shall be deemed to be outstanding (it being understood that if the Holder makes
a Cash Settlement Election, the number of Warrant Shares issuable pursuant to
the Warrant for purposes of applying Section 5.2.5, Section 5.2.6, Section 5.2.7
and Section 5.2.8 from and after the time such election is made shall be equal
to the maximum number of Shares (as defined below) issuable pursuant to Section
3(d)(i) of the Warrant (for the avoidance of doubt, taking into account the
effect of the Cash Settlement Election)) and, except for purposes of Section
5.2.7, Holder shall be deemed to own only the Warrant Shares and not any other
Shares directly, indirectly or constructively owned by it.
5.2.4. Notwithstanding any other provision of the Warrant to the contrary,
during any period during which the Holder owns capital stock of the Company
(“Shares”) or holds the Warrant, the Company shall provide the Holder with at
least five (5) business days’ written notice prior to any redemption or
repurchase of any Shares by the Company or any of its Subsidiaries if any such
redemption or repurchase could reasonably be expected to cause the Ownership
Condition to not be met. Such notice shall specify the number of Shares that may
be so redeemed or repurchased and the anticipated timing thereof. For the
avoidance of doubt, no repurchase of Shares or other action taken pursuant to
the remaining provisions of this Section 5.2 shall limit any right or remedy of
the Holder for breach of this Section 5.2.4.
5.2.5. If, whether as a result of a reduction in the outstanding Shares, an
increase in the capital of the Company (whether or not additional Shares are
issued), the Company’s redemption or repurchase (or any Subsidiary of the
Company’s repurchase), whether with or without the consent of the Holder, of any
Shares from a Company stockholder (other than the Holder) or any other reason
other than actions taken by Holder or its Affiliates (each of the foregoing, a
“Relevant Transaction”), the Ownership Condition would not be met, the Shares
held by the Holder shall automatically be repurchased by the Company, effective
immediately prior to such other reduction, increase, repurchase, redemption,
purchase, or other event or occurrence to the extent necessary so that the
Ownership Condition is satisfied, it being understood that if the Holder does
not at such time hold sufficient Shares in order to comply with this sentence,
the Warrant shall be deemed exercised (and the Aggregate Exercise Price in
connection with such exercise deemed paid pursuant to Section 3(b)(ii) of the
Warrant) to the extent necessary to comply with this Section 5.2.5.
5.2.6. If the Holder at any time determines in good faith that the Ownership
Condition is, as a result of a Relevant Transaction, not met or would not be met
as a result of any contemplated Relevant Transaction and the Holder delivers
written notice to the Company pursuant to this Section 5.2.6, then the Company
shall repurchase from the Holder, no later than two Business





--------------------------------------------------------------------------------

Brookdale Senior Living Inc.
July 26, 2020
Page 7




Days following delivery of such notice, such number of Shares as are necessary
so that the Ownership Condition thereafter is met, it being understood that if
the Holder does not at such time hold sufficient Shares in order to comply with
this sentence, the Warrant shall be deemed exercised (and the Aggregate Exercise
Price in connection with such exercise deemed paid pursuant to Section 3(b)(ii)
of the Warrant) to the extent necessary to comply with this Section 5.2.6. The
notice delivered by the Holder pursuant to this Section 5.2.6 shall specify the
number of shares that the Holder in good faith believes is required for the
Company to repurchase pursuant to this Section 5.2.6 so that the Ownership
Condition thereafter is met. For the avoidance of doubt, the Company shall have
no obligation to purchase any Shares other than such number of Shares as is
necessary so that the Ownership Condition following the purchase (or, if
applicable, the contemplated transaction or other event involving the capital
stock of the Company) is met.
5.2.7. If there is a purported transfer of Shares, change in capital structure
or other event such that, after taking into account and notwithstanding Section
5.2.5 and Section 5.2.6 hereof, the Ownership Condition would not be met, then
that number of Shares which otherwise would cause the Ownership Condition not to
be met (rounded up to the nearest whole Share) shall be automatically
transferred to a trust for the benefit of a charitable beneficiary effective as
of the close of business on the Business Day prior to the date of such purported
transfer, change or other event, and the Holder shall have no rights in such
Shares, it being understood that if the Holder does not at such time hold
sufficient Shares in order to comply with this sentence, the Warrant shall be
deemed exercised (and the Aggregate Exercise Price in connection with such
exercise deemed paid pursuant to Section 3(b)(ii) of the Warrant) to the extent
necessary to comply with this Section 5.2.7.
5.2.8. From time to time upon the reasonable request in writing of the Holder,
the Company shall and shall cause its Subsidiaries to reasonably cooperate with
and provide such information to the Holder as may reasonably be required to
determine whether the Ownership Condition is satisfied. The Company agrees to
and to cause its Subsidiaries to exercise commercially reasonable efforts to
assist the Holder in taking such action (whether by amendment to the Warrant to
reduce the amount or the term of the Warrant or otherwise) as may be deemed
necessary by the Holder, in the exercise of its reasonable discretion, to
prevent the loss of Ventas, Inc.’s status as a real estate investment trust for
tax purposes pursuant to Sections 856-860 of the Code as result of Holder’s
actual or constructive ownership of Shares of the Company; provided that the
Holder shall reimburse the Company for all expenses incurred in connection
therewith.
5.2.9. The repurchase price per Share for each Share repurchased pursuant to
Section 5.2.5 or Section 5.2.6 shall equal the Fair Market Value per Share.
Payment of such repurchase price shall be made by transfer of immediately
available funds no later than two Business Days after Shares held by the Holder
are automatically repurchased (in the case of a repurchase pursuant to Section
5.2.5) or the Holder delivers written notice (in the case of a repurchase
pursuant to Section 5.2.6).
5.2.10. Notwithstanding anything to the contrary, in any circumstance in which
Shares are required to be repurchased or transferred to a trust pursuant to this
Section 5.2 (other than as a result of an event that is not a Relevant
Transaction), the Holder may, in lieu of such





--------------------------------------------------------------------------------

Brookdale Senior Living Inc.
July 26, 2020
Page 8




repurchase or transfer, irrevocably elect pursuant to this Section 5.2.10 for
the Warrant Shares that, if issued, would cause the Ownership Condition to not
be met, to instead be cash settled (the “Cash Settlement Election”) in
accordance with Section 3(d) of the Warrant to the extent necessary to reduce
the number of Shares issuable pursuant to the Warrant so that the Ownership
Condition is met without such repurchase or transfer being required.
5.2.11. The rights and obligations under this Section 5.2 shall terminate on
December 31, 2026.
6.Costs and Expenses. Except as otherwise expressly set forth in this Letter
Agreement and the other definitive documents contemplated in this Letter
Agreement (collectively, the “Transaction Documents”), each of Brookdale and its
Affiliates (the “Brookdale Parties”), on the one hand, and Ventas and its
Affiliates (the “Ventas Parties”), on the other hand, shall bear its own
expenses in connection with (a) the negotiation of this Letter Agreement and the
other Transaction Documents, and (b) the consummation of the transactions
contemplated by this Letter Agreement and the other Transaction Documents
(collectively, the “Transaction”).
7.Public Disclosures. Ventas and Brookdale shall use reasonable efforts to
consult with each other before issuing or causing or consenting to (i) the
publication of any press release or other public announcement with respect to
the execution of this Letter Agreement and/or any of the other Definitive
Documents or (ii) the filing of any of the Definitive Documents on EDGAR (it
being acknowledged that the parties may wish to request confidential treatment
for certain portions of such documents from the Securities and Exchange
Commission), and each party will provide the other party reasonable time to
comment on any such release or document to be filed, and reasonably consider any
such comments, in advance of its issuance or publication or filing, as
applicable; provided, however, that nothing herein will prohibit any party from
issuing or causing the publication of any such press release or public
announcement, or the filing of any such document, on a particular timeframe or
in a particular form to the extent that such disclosure or filing is, based on
advice of such party’s outside legal counsel, required by law or order, or by
the rules of (or an applicable list agreement with) a national securities
exchange, to be made on such timeframe or in such form, in which case the party
making such determination will, if practicable under the circumstances, use
commercially reasonable efforts to allow the other party reasonable time to
comment on such release or announcement or document for filing in advance of its
issuance or publication or filing; provided further, that it shall not be deemed
a breach of this Section 7 for any party to make a public comment with respect
to the Transactions if the substance of such comment was disclosed publicly from
and after the date hereof and prior to the date of such public comment in
accordance with the foregoing requirements; provided further, that the
restrictions in this Section 7 shall not apply to any communication made by any
party in connection with any dispute between the parties regarding the
Transactions.
8.Waiver and Release of Certain Disputes. Each of Ventas, for itself and on
behalf of the other Ventas Parties hereby waives and releases as to the
Brookdale Parties, and Brookdale, for itself and on behalf of the other
Brookdale Parties, hereby waives and releases as to the Ventas Parties, any and
all alleged disputes, breaches, defaults and events of default with respect to
any matter, condition or circumstance existing, arising or occurring prior to
the Effective Date with





--------------------------------------------------------------------------------

Brookdale Senior Living Inc.
July 26, 2020
Page 9




respect to the Crossed Agreements (as defined in the Amended and Restated
Omnibus Agreement) and any other agreement or arrangement by, between and/or
among any of the foregoing parties (the “Waived/Released Disputes”).
Notwithstanding the foregoing, and for the avoidance of doubt, the waiver and
release contemplated by this Section 8 (and the term Waived/Released Disputes)
shall not pertain to any default that arises under the Amended and Restated
Lease or any Separate Lease from and after the Effective Date (collectively
“Post-Waiver Defaults”), it being acknowledged that Post-Waiver Defaults may
arise on account of facts, circumstances, or conditions that existed prior to,
and continue from and after, the Effective Date (except that a default under
Section 5.6 of the Combination Lease (or the Amended and Restated Lease) or any
Separate Lease shall not, in any instance, occur as the result of or on account
of facts, circumstances, or conditions that first existed, arose or occurred
prior to the Effective Date), provided that no such default shall be or become a
Master Lease Event of Default or Facility Default (taking into account the
interpretation and effect of the terms of the Amended and Restated Side Letter)
unless all applicable notice and cure periods provided in the Amended and
Restated Master Lease (or, with respect to any Crossed Agreement that is not a
Lease and taking into account the interpretation and effect of the terms of the
Amended and Restated Side Letter, any other Crossed Agreement) have expired.
Ventas, for itself and on behalf of the other Ventas Parties, and Brookdale, for
itself and on behalf of the other Brookdale Parties, agrees and acknowledges
that, it shall not have any right to initiate or pursue any claim, proceeding or
action with respect to any Waived/Released Disputes.
9.Certain Representations Regarding Defaults. Ventas, for itself and on behalf
of the other Ventas Parties, hereby represents and warrants to the Brookdale
Parties, and, Brookdale, for itself and on behalf of the other Brookdale
Parties, hereby represents and warrants to the Ventas Parties, that such party
has no actual knowledge of the occurrence of any “Event of Default” (as defined
in the Amended and Restated Master Lease and in each other Crossed Agreement)
under any such agreement, or any failure or default that, with notice or the
passage of time or both may or could become an Event of Default (as defined in
the Amended and Restated Master Lease and in each other Crossed Agreement and in
Section 2.4 of the Amended and Restated Omnibus Agreement) as of the Effective
Date.
10.Bankruptcy Matters; Disgorgement.
10.1. In consideration of the Ventas Parties’ agreement to the terms and
conditions of the Transaction, including this Agreement, the Ventas Parties’
rely upon the Brookdale Parties’ warranty that they have reviewed their
respective financial situations and that each of them is currently is solvent
within the meaning of 11 U.S.C. § § 547(b)(3) and 548(a)(I)(B)(ii)(I), and will
remain solvent following payment to the Ventas Parties of all cash and other
consideration in connection with the consummation of the Transaction, including
without limitation the Promissory Note and the Warrant (the “Settlement
Payments”). Furthermore, each of the Brookdale Parties warrants that, in
evaluating whether to execute this Agreement and the other Transaction
Documents, the Brookdale Parties (a) intended that the mutual promises,
covenants, and obligations set forth herein and therein constitute a
contemporaneous exchange for new value given to the Brookdale Parties, within
the meaning of 11 U.S.C. § 547(c)(1); and (b) concluded that the mutual





--------------------------------------------------------------------------------

Brookdale Senior Living Inc.
July 26, 2020
Page 10




promises, covenants, and obligations set forth in the Transaction Documents do,
in fact, constitute such a contemporaneous exchange. In addition, each of the
Brookdale Parties warrants that the mutual promises, covenants, and obligations
set forth in the Transaction Documents are intended to and do, in fact,
represent a reasonably equivalent exchange of value which is not meant to hinder
or delay payment to, or to defraud, any entity to which any Brookdale Party was
or became indebted on the date hereof, all within the meaning of 11 U.S.C. §
548(a)(l).
10.2. If after the date hereof, any Brookdale Party or any third-party commences
any case, proceeding, or other action under any law relating to bankruptcy,
insolvency, reorganization, or relief of debtors, including under Title 11 of
the U.S. Code, (i) seeking to have any order for relief of such party’s debts,
or seeking to adjudicate such party as bankrupt or insolvent, or (ii) seeking
appointment of a receiver, trustee, custodian, or other similar official for
such Brookdale Party or for all or any substantial part of such Brookdale
Party’s assets (an “Insolvency Proceeding”), each of the Brookdale Parties
covenants and agrees as follows:
10.2.1 The Brookdale Parties’ obligations under the Transaction Documents may
not be avoided pursuant to 11 U.S.C. §§ 547 or 548 or any analogous law of any
jurisdiction, and the Brookdale Parties will not argue or otherwise take the
position in any such case, proceeding, or action that: (i) any Brookdale Party’s
obligations under any Transaction Document may be avoided under 11 U.S.C. §§ 547
or 548 or any analogous law of any jurisdiction; (ii) any Brookdale Party was
insolvent at the time the Transaction Documents were entered into, or became
insolvent as a result of the payment made to the Ventas Parties hereunder; or
(iii) the mutual promises, covenants, and obligations set forth in the
Transaction Documents do not constitute a contemporaneous exchange for new value
given to the Brookdale Parties;
10.2.2. If any of the Ventas Parties are required to disgorge all or any portion
of the Settlement Payments, notwithstanding any provisions of the Transaction
Documents (including this Agreement, the Amended and Restated Omnibus Agreement
and the Amended and Restated Master Lease), Landlord Parties (as defined in the
Amended and Restated Omnibus Agreement) shall have a claim consistent with the
Bankruptcy Code against applicable Tenant Parties (as defined in the Amended and
Restated Omnibus Agreement) for all claims to which Landlord Parties would be
entitled under the provisions of the Amended and Restated Master Lease and all
other existing documents set forth on Exhibits A and B to the Amended and
Restated Omnibus Agreement) (without regard to the Transaction Documents). For
the avoidance of doubt, in the event of any such disgorgement, Landlord Parties
shall have a claim, consistent with the Bankruptcy Code, for all claims under
all such existing documents as if none of the Transaction Documents existed; and
10.2.3. Each of the Brookdale Parties acknowledges and agrees that its covenants
and agreements in this Section 10 are provided in exchange for valuable
consideration provided by and through the Transaction Documents.
11.Representations and Warranties of Brookdale. Brookdale hereby represents and
warrants to Ventas as of the date hereof as follows:





--------------------------------------------------------------------------------

Brookdale Senior Living Inc.
July 26, 2020
Page 11




11.1 Brookdale (and the other Brookdale Parties) has full power, authority and
legal right to execute and deliver this Letter Agreement and each of the
Definitive Documents to which it is a party and to perform and observe the
provisions of this Letter Agreement.
11.2 This Letter Agreement has been duly authorized, executed and delivered by
Brookdale, and constitutes the valid and binding obligation of such party
enforceable against Brookdale in accordance with its terms.
11.3. No consent, approval or other authorization of, or registration,
declaration or filing with or to, any governmental authority is required by
Brookdale for the due execution and delivery of this Letter Agreement, or for
the performance by Brookdale or the validity or enforceability thereof against
Brookdale.
11.4. The execution and delivery of this Letter Agreement by Brookdale will not
result in a breach or violation of (i) any federal, state, county, municipal or
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees or injunctions of any governmental authority affecting or
binding upon Brookdale or its business (including without limitation any
permits, licenses, authorizations or regulations relating thereto); or (ii) the
organizational documents of Brookdale.
11.5. Such party has not assigned, transferred, sold or otherwise disposed of to
any other person or entity any of its right, title or interest in or with
respect to any of the Crossed Agreements including, without limitation, any
right to make any claim or bring any action thereunder.
11.6. The Warrant has been duly authorized and, upon issuance in accordance with
the terms of this Letter Agreement, will be validly issued. The Warrant shall
be, upon issuance, a legal, valid and binding obligation of Brookdale,
enforceable against Brookdale in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
11.7. The Warrant Shares have been duly authorized and, upon issuance in
accordance with the terms of the Warrant, will be validly issued, fully paid,
non-assessable and free and clear of all liens and encumbrances, and issued
without violation of (and will not trigger) any preemptive or similar rights of
any stockholder of Brookdale.
11.8. As of June 30, 2020, Brookdale is in compliance with the financial
covenants of its debt and lease agreements, and expects compliance through
December 31, 2020 after giving effect to management’s plan to replace its credit
facilities.
12.Representations and Warranties of Ventas. Ventas represents and warrants to
Brookdale as of the date hereof as follows:





--------------------------------------------------------------------------------

Brookdale Senior Living Inc.
July 26, 2020
Page 12




12.1. Ventas (and the other Ventas Parties) has full power, authority and legal
right to execute and deliver this Letter Agreement and each of the Definitive
Documents to which it is a party and to perform and observe the provisions of
this Letter Agreement.
12.2.This Letter Agreement has been duly authorized, executed and delivered by
Ventas, and constitutes the valid and binding obligation of such party
enforceable against Ventas in accordance with its terms.
12.3. No consent, approval or other authorization of, or registration,
declaration or filing with or to, any governmental authority is required by
Ventas for the due execution and delivery of this Letter Agreement, or for the
performance by Ventas or the validity or enforceability thereof against Ventas.
12.4. The execution and delivery of this Letter Agreement by Ventas will not
result in a breach or violation of (i) any federal, state, county, municipal or
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees or injunctions of any governmental authority affecting or
binding upon Ventas or its business (including without limitation any permits,
licenses, authorizations or regulations relating thereto); or (ii) the
organizational documents of Ventas.
12.5. Ventas has not assigned, transferred, sold or otherwise disposed of to any
other person or entity any of its right, title or interest in or with respect to
any of the Crossed Agreements including, without limitation, any right to make
any claim or bring any action thereunder.
12.6. Ventas is an “accredited investor” as defined in Rule 501(a) of Regulation
D promulgated under the Securities Act. Ventas is acquiring the Warrant and the
Warrant Shares to be issued upon exercise of the Warrant for investment for its
own account and not with any present intention to distribute the Warrant or the
Warrant Shares to be issued upon exercise of the Warrant, except in compliance
with the Securities Act.
12.7. Ventas understands and acknowledges that the Warrant and the Warrant
Shares to be issued upon exercise of the Warrant are “restricted securities”
under the federal securities laws inasmuch as they are being acquired from
Brookdale in a transaction not involving a public offering and that, under such
laws and applicable regulations, such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
addition, Ventas represents that it is familiar with Rule 144 under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act.
12.8. Ventas acknowledges that it has such knowledge and experience in financial
or business matters that it is capable of evaluating the merits and risks of the
Warrant and the Warrant Shares. Ventas has had an opportunity to discuss with
Brookdale the terms and conditions of the Warrant and the business, properties,
prospects and financial condition of Brookdale.





--------------------------------------------------------------------------------

Brookdale Senior Living Inc.
July 26, 2020
Page 13




13.Notice. Notices to the parties to this Letter Agreement shall be in writing
and sent and deemed effective in the manner and at the time provided in the
Amended and Restated Guaranty. Brookdale hereby notifies Ventas that the address
for Brookdale and the other Brookdale Parties for receipt of notices under this
Letter Agreement is as follows:
c/o Brookdale Senior Living Inc.
111 Westwood Place, Suite 400
Brentwood, Tennessee 37027
Attention: General Counsel


With a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, New York 10001
Attn: Joseph A. Coco


Ventas hereby notifies Brookdale that the address for Ventas and the other
Ventas Parties for receipt of notices under this Letter Agreement is as follows:


c/o Ventas, Inc.
500 North Hurstbourne Parkway, Suite 200
Louisville, Kentucky 40222
Attn: Lease Administration


With a copy to:


c/o Ventas, Inc.
353 N. Clark Street, Suite 3300 Chicago, Illinois 60654
Attn: Legal Department


14.Miscellaneous Provisions.
14.1. Successors and Assigns. Subject to the restrictions and other limitations
expressly set forth herein, the terms, covenants and conditions hereof shall
inure to the benefit of and be binding upon the respective parties hereto, their
successors and permitted assigns.
14.2. Counterparts. This Letter Agreement may be executed in any number of
counterparts and by different parties to this Letter Agreement in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Letter
Agreement. Delivery of an executed counterpart of a signature page to this
Letter Agreement via facsimile transmission or via electronic mail transmission
in .pdf format shall be as effective as delivery of a manually executed
counterpart of this Letter Agreement.





--------------------------------------------------------------------------------

Brookdale Senior Living Inc.
July 26, 2020
Page 14




14.3. Attorneys’ Fees in Disputes. In any dispute or action between the parties
arising out of this Letter Agreement, the prevailing party shall be entitled to
have and recover from the losing party such amount as the court may adjudge
reasonable as attorneys’ fees and expenses together with costs of litigation
incurred by the prevailing party, in addition to all other amounts provided at
law.
14.4. Amendment. Any alteration, change or modification of or to this Letter
Agreement, in order to become effective, must be made in writing and in each
instance signed on behalf of each party to be charged.
14.5. Severability. If any term, provision, condition or covenant of this Letter
Agreement or its application to any party or circumstances shall be held, to any
extent, invalid or unenforceable, the remainder of this Letter Agreement, or the
application of the term, provision, condition or covenant to persons, entities
or circumstances other than those as to whom or which it is held invalid or
unenforceable, shall not be affected, and shall be valid and enforceable to the
fullest extent permitted by law, provided, however, that the parties hereto
shall negotiate in good faith to amend this Letter Agreement to modify any such
illegal, invalid or unenforceable provision in order to carry out the intent and
agreement of the parties as embodied herein to the maximum extent permitted by
applicable law.
14.6. Integration; Survival. This Letter Agreement and the other Definitive
Documents contain the entire understandings among the parties relating to the
matters set forth herein. All prior or contemporaneous agreements,
understandings, representations and statements with respect to the subject
matters hereof, whether direct or indirect, oral or written, are merged into and
superseded by this Letter Agreement and/or the other Definitive Documents, and
shall be of no further force or effect. The provisions of this Letter Agreement
will survive the consummation of the Transactions.
14.7. Governing Law.
14.7.1. This Agreement shall be construed under the laws of the State of
Illinois.
14.7.2. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER OR RELATE TO THIS LETTER AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS LETTER AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS LETTER
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS LETTER AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER,





--------------------------------------------------------------------------------

Brookdale Senior Living Inc.
July 26, 2020
Page 15




(ii) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (iii) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH SUCH
PARTY HAS BEEN INDUCED TO ENTER INTO THIS LETTER AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.
14.8. No Third Party Beneficiaries. Nothing in this Letter Agreement is intended
to or shall confer upon any person or entity (other than the parties hereto, the
Ventas Parties and the Brookdale Parties) any right, benefit or remedy of any
nature whatsoever.






[SIGNATURE PAGE FOLLOWS]









--------------------------------------------------------------------------------


Brookdale Senior Living Inc.
July 26, 2020
Page 16




Sincerely,
VENTAS, INC.
On behalf of itself and the other Ventas Parties






By: /s/ J. Justin Hutchens            
Name: J. Justin Hutchens
Its: Executive Vice President


Agreed and Accepted:
BROOKDALE SENIOR LIVING INC.
On behalf of itself and the other Brookdale Parties




By: /s/ George T. Hicks            
Name: George T. Hicks
Its: Executive Vice President – Finance and Treasurer







--------------------------------------------------------------------------------








Exhibit D









--------------------------------------------------------------------------------


Portions of this exhibit that have been marked by [***] have been omitted
because the Registrant has determined they are not material and would likely
cause competitive harm to the Registrant if publicly disclosed.
EXECUTION VERSION


PROMISSORY NOTE
$45,000,000.00    Date: July 26, 2020
1.FOR VALUE RECEIVED, BROOKDALE SENIOR LIVING, INC., a Delaware corporation
(“Borrower”) promises to pay to VENTAS, INC., a Delaware corporation, and its
successors and assigns (“Holder”), by wire transfer in accordance with Section 4
below, in lawful money of the United States, the principal sum of Forty Five
Million and 00/100 Dollars ($45,000,000.00) with interest on the principal
balance from time to time remaining unpaid from the date hereof (the “Funding
Date”) until paid, at the per annum rate (the “Note Rate”) of (i) 9.0% for the
period from and including the Funding Date through and including July 25, 2021,
(ii) 9.5% for the period from and including July 26, 2021, through and including
July 25, 2022, (iii) 10.0% for the period from and including July 26, 2022,
through and including July 25, 2023, (iv) 10.5% for the period from and
including July 26, 2023, through and including July 25, 2024, (v) 11.0% for the
period from and including July 26, 2024, through and including July 25, 2025,
and (vi) 11.5% for the period from and including July 26, 2025, through and
including the Maturity Date (as hereinafter defined). Interest shall be computed
based on a 360-day year of twelve 30-day months.
2.Accrued interest shall be payable in arrears at the applicable Note Rate on
the first day of each calendar month and continuing likewise thereafter. On the
earlier of (i) December 31, 2025, and (ii) the occurrence of a Change of Control
(as defined in the Amended and Restated Guaranty (as it may be further amended,
modified, amended, modified, amended and restated or divided from time to time
in accordance with the terms thereof), dated as of the Funding Date, by and
among Brookdale Senior Living Inc., Ventas, Inc., and the other parties
thereto), the entire indebtedness evidenced by this Note, including all unpaid
principal and all accrued, unpaid interest, shall be immediately due and payable
(the “Maturity Date”).
3.Each payment under this Note shall be credited first to any expense
reimbursements due under this Note, then to accrued and unpaid interest, and the
remainder to principal. Interest shall cease to accrue upon the principal so
credited.
4.Until directed otherwise in writing by Holder, all payments under this Note
shall be made by Borrower by wire transfer in immediately available funds to
Holder’s account as Holder shall designate in advance. No payment due under this
Note shall be deemed paid unless and until Holder has actually received
confirmed good funds by electronic funds transfer in Holder’s receiving bank
account, except that any taxes that are required to withheld from such payment
shall be treated for all purposes as paid to Holder if such taxes are withheld
and paid to the appropriate taxing authority. The parties agree that: (a) any
payment due on a day other than a Business Day (as hereinafter defined) may be
paid on the next Business Day, and (b) any payment received by Holder after 3:00
p.m. Central time on any Business Day shall be deemed paid on the next Business
Day. The term “Business Day” as used herein shall mean a weekday, Monday through
Friday, except a legal holiday or a day on which banking institutions in
Chicago, Illinois are authorized by law to be closed. All payments under this
Note shall be made





--------------------------------------------------------------------------------







without setoff, defense, counterclaim or deduction of any kind, except for taxes
required to be withheld by law.
5.While any Event of Default exists, any principal and (to the maximum extent
permitted by applicable law) any interest and other amounts payable under this
Note that, in each case, are then overdue shall bear interest at the Note Rate
plus two percent (2.0%) per annum (the “Default Rate”) from such date until such
amounts are paid in full. Considering all of the circumstances on the date of
this Note, such interest represents a fair and reasonable estimate of the costs
and expenses that will result from the loss of use of the money due. The parties
further agree that proof of actual damages would be costly or inconvenient.
Interest at the Default Rate shall be paid without prejudice to the right of
Holder to collect any other amounts due or to declare a default under this Note
or to exercise any other rights or remedies of Holder. If the Default Rate
provided for herein exceeds the maximum interest rate permitted by applicable
law, the Default Rate shall be automatically reduced to the maximum interest
rate permitted by applicable law.
6.The following shall be “Events of Default”:
(a)
default by the Borrower in the payment (i) of principal when due (whether on the
stated due date therefor, on the Maturity Date, on the Acceleration Date or
otherwise) and/or (ii) interest or any other amounts within five days after the
due date therefor;

(b)
default by the Borrower in the performance of or breach by the Borrower of any
term, covenant or agreement of the Borrower in this Note (other than those
specified in clause (a) above);

(c)
a court having jurisdiction in the premises enters a decree or order for (A)
relief in respect of the Borrower or any of its Significant Subsidiaries in an
involuntary case under any applicable bankruptcy or other similar law now or
hereafter in effect, (B) appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Borrower or any of
its Significant Subsidiaries or (C) the winding up or liquidation of the affairs
of the Borrower or any of its Significant Subsidiaries, and, in each case, such
decree or order shall remain unstayed and in effect for a period of [***]
([***]) consecutive days;

(d)
the Borrower or any of its Significant Subsidiaries (A) commences a voluntary
case under any applicable bankruptcy or other similar law now or hereafter in
effect, or consents to the entry of an order for relief in an involuntary case
under any such law, (B) consents to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person or for all or substantially all of the property and
assets of such Person or (C) effects any general assignment for the benefit of
creditors;








--------------------------------------------------------------------------------







(e)
the Borrower or any of its Significant Subsidiaries fails to pay any
Indebtedness (other than this Note) at final maturity, or the occurrence of any
event or condition that results in any Indebtedness of the Borrower or any of
its Significant Subsidiaries (other than this Note) becoming due prior to its
final maturity or would allow the holders (or trustee or agent therefor) thereof
to cause such Indebtedness (with or without the giving of notice) to become due
prior to its final maturity (other than mandatory prepayments of secured
Indebtedness that become payable as a result of a disposition of the property or
assets securing such Indebtedness; provided that such Indebtedness is repaid
when required), in each case, if the total amount of such Indebtedness as to
which a default or event of default or such other event or condition has
occurred or that is unpaid or accelerated exceeds $[***] or its foreign currency
equivalent;

(f)
the Borrower or any of its Significant Subsidiaries fails to pay final judgments
aggregating in excess of $[***] or its foreign currency equivalent (net of any
amounts which are covered by insurance policies issued by solvent carriers),
which judgments are not discharged, waived or stayed or bonded pending appeal
within the time required by the terms of the judgment; or

(g)
the occurrence of a “Master Lease Event of Default” (as defined in the Amended
and Restated Master Lease and Security Agreement (as it may be further amended,
modified, amended, modified, amended and restated or divided from time to time
in accordance with the terms thereof), dated as of the Funding Date, by and
among certain Subsidiaries and affiliates of Holder and certain Subsidiaries and
affiliates of Borrower).

If an Event of Default (other than an Event of Default specified in clause (c)
or (d) above) occurs and is continuing, then and in every such case the Holder
may declare the principal of, and all accrued and unpaid interest under and all
other amounts accrued or owing under this Note to be due and payable
immediately, by a notice in writing to the Borrower, and upon any such
declaration such principal and interest and other amounts shall become due and
payable immediately. If an Event of Default specified in clause (c) or (d) above
occurs, the principal of and all accrued and unpaid interest under and all other
amounts accrued or owing under this Note shall ipso facto become and be
immediately due and payable in cash without any declaration or other act on the
part of the Holder.
For purposes of this Note, (a) “Acceleration Date” shall mean the date of any
acceleration under this paragraph, (b) “Indebtedness” shall mean, as to any
Person at any particular time, all of the following, whether or not included as
indebtedness or liabilities in accordance with US GAAP: (i) all obligations of
such Person for borrowed money and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments; (ii) the
maximum amount of all reimbursement obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (iii) net obligations of such
Person under any hedging, swap or other derivative transaction of any kind
(valued, if such transaction has been closed out and







--------------------------------------------------------------------------------







termination values determined in connection therewith on or prior to the date of
determination, at such termination values, or otherwise at the mark-to-market
value of such transaction as of the date of determination); (iv) all obligations
of such Person to pay the deferred purchase price of property or services (other
than (x) trade accounts payable in the ordinary course of business and (y)
earnouts (except to the extent required to be reflected on a balance sheet of
such Person in accordance with US GAAP and not paid when due)); (v) indebtedness
(excluding prepaid interest thereon) secured by a lien on property owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse; (vi) all
obligations of such Person in respect of any leases that have been or should be,
in accordance with US GAAP, recorded as capitalized or finance leases; and (vii)
all guarantees (or other obligations having the effect of guarantees) of such
Person in respect of any of the foregoing (it being understood for all purposes
hereof that the Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person); provided that (x) the adoption of ASU 2016-02
shall be ignored for purposes of this definition and the definition of
“Indebtedness” such that clause (vi) of the definition of “Indebtedness” shall
specifically exclude any operating lease liabilities (regardless of whether such
operating leases were in effect on the date ASU 2016-02 was adopted or were
entered into thereafter or after the Funding Date) under US GAAP as in effect
immediately prior to the adoption of ASU 2016-02, and (y) if at any time the
obligations of any Person in respect of an operating lease are otherwise
required to be characterized or recharacterized as capitalized or finance lease
obligations as a result of a change in US GAAP after the date of this Note, then
for purposes hereof such Person’s obligations under such operating lease shall
not, notwithstanding such characterization or recharacterization, be deemed
capitalized or finance lease obligations, (c) “Person” shall mean an individual,
sole proprietorship, partnership, corporation, association, institution, entity,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture or governmental authority, (d)
“Significant Subsidiary” of a Person shall mean any Subsidiary of such Person
that would be a “significant subsidiary” of such Person within the meaning of
Rule 1-02 of Regulation S-X promulgated by the U.S. Securities and Exchange
Commission, as such regulation was in effect on the Funding Date, (e)
“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person and (f) “US GAAP” shall mean generally accepted accounting
principles in the United States set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant







--------------------------------------------------------------------------------







segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.
The Borrower shall immediately notify the Holder in writing upon the occurrence
of any Event of Default.
7.Notwithstanding any of the foregoing, at any time after such a declaration of
acceleration has been made and before a judgment or decree for payment of the
money due has been obtained, the Holder may rescind and annul such declaration
and its consequences by notice to the Borrower in writing of their desire to do
so. No such rescission and annulment shall affect any subsequent default or
impair any right consequent thereon.
8.The principal evidenced hereby may be prepaid in whole or in part without
premium or penalty on any Business Day prior to the Maturity Date upon at least
three (3) Business Days’ advance written notice by Borrower to Holder.
9.Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate, together with all fees and charges that are treated as interest
under applicable law (collectively, the “Charges”), as provided for herein or in
any other document executed in connection herewith, or otherwise contracted for,
charged, received, taken or reserved by the Holder, shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Holder in accordance with applicable law, the rate
of interest payable hereunder, together with all Charges payable to such holder,
shall be limited to the Maximum Rate. In the event that the Holder ever receives
any amount as a result of interest and other Charges paid in excess of the
Maximum Rate, such amount which would be excessive interest shall be applied to
the reduction of the principal sum hereof, and if the principal sum is paid in
full, any remaining excess shall forthwith be paid to the Borrower.
10.The Borrower represents and warrants to Holder that the proceeds of the loan
evidenced by this Note shall be used for general corporate purposes of the
Borrower.
11.The Borrower shall not, directly or indirectly, consolidate, amalgamate or
merge with or into or wind up or convert into (whether or not the Borrower is
the surviving Person), or sell, assign, transfer, lease, convey or otherwise
dispose of all or substantially all of its properties or assets in one or more
related transactions to, any Person unless:
(a)
the Borrower is the surviving Person or the Person formed by or surviving any
such consolidation, amalgamation, merger, winding up or conversion (if other
than the Borrower) or to which such sale, assignment, transfer, lease,
conveyance or other disposition shall have been made is a corporation,
partnership or limited liability company organized or existing under the laws of
the United States, any state thereof, the District of Columbia, or any territory
of the United States (the Borrower or such Person, as the case may be, being
herein called the “Successor Company”);








--------------------------------------------------------------------------------







(b)
the Successor Company (if other than the Borrower) expressly assumes all the
obligations of the Borrower under this Note pursuant to a document or instrument
in form and substance reasonably satisfactory to the Holder;

(c)
immediately after giving effect to such transaction no Event of Default shall
have occurred and be continuing; and

(d)
other than in connection with a consolidation, amalgamation or merger of a
Subsidiary of the Borrower with and into the Borrower where the Borrower is the
surviving Person, the Successor Company shall have delivered to the Holder an
officer’s certificate and an opinion of counsel (in form and substance
reasonably satisfactory to the Holder), each stating that such consolidation,
merger or transfer complies with this Note.

The Successor Company (if other than the Borrower) shall succeed to, and be
substituted for, the Borrower under this Note, and in such event (other than in
the case of a lease of all or substantially all of the properties or assets of
the Borrower) the Borrower will automatically be released and discharged from
its obligations under this Note.
12.No delay or omission on the part of Holder in exercising any rights under
this Note on default by Borrower shall operate as a waiver of such right or of
any other right under this Note, for the same default or any other default.
Borrower and all sureties, guarantors and endorsers of this Note consent to all
extensions without notice for any period or periods of time and to the
acceptance of partial payments before or after maturity, and to the acceptance,
release and substitution of security, all without prejudice to Holder. Holder
shall have the right to deal in any way, at any time, with one or more of the
foregoing parties without notice to any other party, and to grant any such party
any extensions of time for payment of any of the indebtedness, or to grant any
other indulgence or forbearance whatsoever, without notice to any other party
and without in any way affecting the personal liability of any such party.
13.The Borrower hereby waives presentment for payment, protest and demand, and,
except as specifically set forth or required herein or hereunder, notice of
protest, intent, demand, dishonor and nonpayment of this Note and all other
notices of any kind.
14.Any and all makers, sureties, guarantors and endorsers of this Note hereby
waive presentment, notice of dishonor and protest.
15.All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:







--------------------------------------------------------------------------------







If to the Borrower:
Brookdale Senior Living Inc.
111 Westwood Place, Suite 200
Brentwood, TN 37027
Attention: General Counsel


With a copy to:


Brookdale Senior Living Inc.
6737 W. Washington Street, Suite 2300
Milwaukee, WI 53214
Attention: Legal Department


With a copy to:


Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, New York 10001
Attention: Joseph A. Coco


If to the Holder:
Ventas Inc.
500 North Hurstbourne Parkway
Suite 200
Louisville, KY 40222
Attention: Lease Administration


With a copy to:


Ventas, Inc.
353 North Clark Street
Suite 3300
Chicago, IL 60654
Attention: Legal Department


With a copy to:


Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention: Robin Panovka and Victor Goldfeld









--------------------------------------------------------------------------------







The Borrower and the Holder by written notice to the other may designate
additional or different addresses for subsequent notices or communications.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (electronic
confirmation of receipt received).
16.Borrower agrees to pay (by a date no later than ten (10) Business Days
following written demand therefor) the following fees, costs and expenses paid
or incurred by Holder, or adjudged by a court: (1) reasonable costs, expenses
and fees paid or incurred in connection with the collection or enforcement of
this Note, whether or not suit is filed; and (2) reasonable costs of suit and
attorneys' fees and expenses in any action to enforce payment of this Note; the
legal costs, fees and expenses described in clauses (1) and (2) above shall
include without limitation reasonable attorney's fees and expenses incurred in
any bankruptcy or judicial or non-judicial foreclosure proceeding.
17.Holder shall have the right in its sole discretion (and without the consent
of Borrower) to sell, assign or otherwise transfer (including by participation),
either in part or in its entirety, this Note or any other document or instrument
evidencing or securing the indebtedness of this Note to any other person, and
Borrower hereby agrees to reasonably cooperate (without cost to Borrower) to
facilitate any such sale, assignment or other transfer so long as Borrower shall
not be obligated to increase its obligations hereunder, including by delivering
to any such transferee a note evidencing the obligations so sold, assigned or
otherwise transferred in such transferee’s (or such transferee’s designee’s)
name. Holder, acting solely for this purpose as an agent of Borrower, shall
maintain (i) a copy of each agreement by which such sale, assignment or other
transfer is effected and (ii) a register for the recordation of the names and
addresses of the purchasers, participants, assignees, or other transferees and
the principal amounts (and stated interest) of the Note owed to each such person
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Borrower, Holder,
and such purchasers, participants, assignees, and other transferees shall treat
each person whose name is recorded in the Register pursuant to the terms hereof
as Holder hereunder for all purposes of this Agreement. The Register shall be
available for inspection by Borrower and Holder at any reasonable time and from
time to time upon reasonable prior notice. This provision is intended to ensure
that the loan evidenced by this Note is in registered form within the meaning of
Section 5f.103-1(c) of the United States Treasury Regulations and shall be
interpreted consistent with such intent.
18.This Note shall be the joint and several obligation of all makers and
endorsers, and shall be binding upon them and their successors and assigns.
19.This Note shall be binding on and inure to the benefit of the respective
legal and personal representatives, devisees, heirs, successors, and assigns of
Borrower and Holder; provided, however, that (subject to Section 11) Borrower
shall not be permitted to assign or delegate its rights or obligations
hereunder.







--------------------------------------------------------------------------------







20.This Note shall be construed according to the laws of the state of New York
(without giving effect to any principle of conflicts of laws that would cause
the laws of any jurisdiction other than the state of New York to be applied).
21.Time is of the essence for each obligation under this Note.
22.The provisions of this Note may not be amended, modified or waived without
the written consent of the Holder to such amendment, modification or waiver,
delivered to the Borrower. The Holder shall not, by any act of omission or
commission, be deemed to waive any of its rights or remedies hereunder unless
such waiver be in writing and signed by the Holder and then only to the extent
specifically set forth therein; a waiver on one occasion shall not, except as
specifically set forth therein, be construed as continuing or as a bar to or
waiver of a right or remedy on any other occasion. All remedies conferred upon
the Holder by this Note shall be cumulative and none is exclusive, and such
remedies may be exercised concurrently or consecutively at the Holder’s option.
23.No Person other than the parties hereto shall be a beneficiary of this Note.
24.If any one or more of the provisions contained in this Note shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Note and such provision shall be interpreted to the fullest extent
permitted by the law; provided that the Borrower and the Holder shall act
reasonably to achieve the same or substantially the same result as that
contemplated by such provision.
25.This Note constitutes the entire agreement of the Borrower and the Holder
with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, representations, understandings, negotiations and
discussions between the Borrower and the Holder, whether oral or written, with
respect to the subject matter hereof.
26.(A) BORROWER, TO THE FULLEST EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
(I) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF NEW YORK OVER ANY SUIT,
ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO THIS NOTE, (II)
AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION SITTING IN NEW YORK COUNTY, NEW YORK,
(III) SUBMITS TO THE JURISDICTION OF SUCH COURTS, AND, (IV) TO THE FULLEST
EXTENT PERMITTED BY LAW, AGREES THAT IT WILL NOT BRING ANY ACTION, SUIT OR
PROCEEDING IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK OR
FEDERAL COURTS SITTING IN NEW YORK COUNTY, NEW YORK (BUT NOTHING HEREIN SHALL
AFFECT THE RIGHT OF HOLDER TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER
FORUM). BORROWER FURTHER CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS,







--------------------------------------------------------------------------------







COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO BORROWER AT THE ADDRESS FOR NOTICES
DESCRIBED IN SECTION 15 HEREOF, AND CONSENTS AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN
SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER
PERMITTED BY LAW).
(B) EACH OF BORROWER AND HOLDER, TO THE FULLEST EXTENT PERMITTED BY LAW, HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY
AND THE RIGHT TO CLAIM OR RECEIVE CONSEQUENTIAL OR PUNITIVE DAMAGES IN ANY
LITIGATION, ACTION, CLAIM, SUIT OR PROCEEDING , OR COUNTERCLAIM, BASED UPON THIS
NOTE (IT BEING UNDERSTOOD, FOR THE AVOIDANCE OF DOUBT, THAT THIS CLAUSE (B)
SHALL NOT RELATE TO OR LIMIT IN ANY WAY ANY RIGHTS OR REMEDIES OF THE PARTIES
HERETO UNDER ANY CONTRACTUAL OR OTHER RELATIONSHIP (OTHER THAN THIS NOTE AND THE
OBLIGATIONS HEREUNDER)).


[Signatures on next page]











--------------------------------------------------------------------------------










Borrower has executed this Note on the date first indicated above.
BORROWER:
BROOKDALE SENIOR LIVING INC., a Delaware corporation


By:     __________________________
Name:     __________________________
Its:      ___________________________



















--------------------------------------------------------------------------------






Exhibits listed below have been omitted pursuant to Item 601(a)(5) of Regulation
S-K:
Exhibit A: Certain leases, agreements regarding leases and other documents
relating thereto
Exhibit B: Properties against which the Summerville Loan is secured by a
mortgage lien
Exhibit C-1: Amended and Restated Master Lease and Security Agreement (filed
separately as Exhibit 10.2)
Exhibit C-2: Amended and Restated Guaranty (filed separately as Exhibit 10.3)
Exhibit C-3: Amended and Restated Letter Agreement
Exhibit C-4: Second Amended and Restated Omnibus Agreement
Exhibit E: [Reserved]
Exhibit F: Warrant (filed separately as Exhibit 10.4)
Exhibit G: Letters of Credit







